Case: 12-10415    Date Filed: 10/03/2012   Page: 1 of 2

                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 12-10415
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:11-cr-00449-RAL-TBM-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                      versus

GILBERTO SIERRA-BORBOLLA,
a.k.a. Humberto Reyes-Olvera,

                                                          Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________
                               (October 3, 2012)

Before WILSON, JORDAN and KRAVITCH, Circuit Judges.

PER CURIAM:

      Stephen U. Baer, counsel for Gilberto Sierra-Borbolla in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and filed
                Case: 12-10415    Date Filed: 10/03/2012    Page: 2 of 2

a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967).   Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s motion

to withdraw is    GRANTED,    and Sierra-Borbolla’s convictions and sentences are

AFFIRMED.

      Sierra-Borbolla’s motion for court appointed counsel is        DENIED   as moot.

Further, his motion to appeal his sentence based upon alleged ineffective assistance

of counsel is   DENIED.   Such a claim, if available, should be brought in a motion

pursuant to 28 U.S.C. § 2255, rather than on direct appeal. We express no view on

what effect, if any, the plea agreement’s collateral attack waiver will have in a future

§ 2255 proceeding. See Williams v. United States, 396 F.3d 1340, 1342 n.2 (11th Cir.

2005) (declining to address whether collateral attack waiver would extend to a claim

of ineffective assistance of counsel “in entering or negotiating the plea”); Patel v.

United States, 252 Fed. Appx. 970, 975 (11th Cir. 2007) (unpublished) (collateral

attack waiver did not bar § 2255 challenge to “validity of . . . guilty plea”).




                                           2